Citation Nr: 1550010	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  04-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nose blockage.  

2.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to left foot mashed toes.

3.  Entitlement to service connection for a kidney disorder, to include as secondary to medications for left foot mashed toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from April 1961 to April 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2007 and October 2008, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Nose blockage was not shown in service and the evidence fails to establish that the current Veteran's nose blockage is related to his active military service.

2.  A left lower extremity disability was not shown in service and the evidence fails to establish that the current Veteran's left lower extremity disorder is related to his active military service.

3.  A kidney disability was not shown in service and the evidence fails to establish that the current Veteran's kidney disorder is related to his active military service.

4.  The Veteran is not service-connected for mashed toes of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nose blockage have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left lower extremity disorder on a direct or secondary basis have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

No VA examinations were requested in relation to the issues currently on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating any of the claims on appeal.  See 38 U.S.C. § 5103A(a).  While it is undisputed that the Veteran is currently diagnosed with a nose blockage, a left lower extremity disorder, and a kidney disorder, as discussed below, the record does not show any evidence establishing that any of these conditions occurred in active service, within one year of separation from active service, or evidence that any of these conditions may be associated with service or any service-connected disability.  As such, elements (2) and (3) are absent.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's current nose blockage, left lower extremity disorder, or kidney disorder either began during or was otherwise caused by his military service.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998). 38 C.F.R. § 3.310 (2015).


Nose Blockage

The Veteran filed a service connection claim for nose blockage in June 2002, which was denied by a June 2003 rating decision.  In June 2002, he reported that a nose blockage appeared in his STRs.  In August 2004, he again reported that a nose blockage was noted during his service and he had undergone nasal surgery.

STRs do not show any complaints, symptoms, treatment, or diagnoses for any nose blockage.  While he complained of a stuffy nose in March 1963, he was diagnosed with a cold.  STRs do not document a chronic nose condition, nor is there any evidence of nose surgery.  At his separation examination in January 1964, he had normal examinations of his nose and sinuses.

Following service, at an August 1964 VA examination for other claimed conditions, the Veteran had a normal examination of his nose.  His post-service medical records likewise do not document any nasal complaints, treatment, or diagnosis until 2001, almost 40 years after his time in military service, and it is not shown that he received any treatment prior to that diagnosis for any symptoms which were later diagnosed as a nasal blockage.  In September 2002, he underwent nasal surgery.  However, the surgery was to help relieve nasal congestion.  This is taken as evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  As such, there is no allegation of continuity of symptomatology.  Moreover, his claims file is devoid of any statement from a medical professional even suggesting that either his nasal blockage even might be related to his military service.

Consideration has been given to the Veteran's assertion that his alleged nasal blockage is due to his active service.  Although lay persons are competent to provide etiology opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a nasal blockage, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Nasal blockage, and more specifically, its causes, is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, which includes objective medical testing such as x-rays or MRIs, are needed to properly assess, diagnose, and evaluate the cause of the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a nasal congestion, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation for that congestion.  Such determinations would require medical expertise to conduct and interpret clinical testing and analyze the test results along with the symptoms to render a nexus opinion.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating nasal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Based on the foregoing, the Board finds that the criteria for service connection for nasal blockage have not been met, and the claim is denied.

Left Lower Extremity Disorder

The Veteran filed a claim for service connection for a left lower extremity disorder in September 2007, which was denied by a December 2008 rating decision.  In August 2007, he reported that he was unable to walk or stand due to pain in his left leg caused by mashed toes in service.  In February 2010, he re-iterated that his left lower extremity disorder was due to his mashed left toes.  He also reported that his left lower extremity disorder consisted more of a foot problem than a disorder involving the use of the leg.

STRs show that in April 1961, the Veteran mashed the toes of his left foot.  However, STRs do not show any complaints, symptoms, treatment, or diagnoses for a left lower extremity disorder.  Furthermore, at his separation examination in January 1964, he had normal examinations of his feet and lower extremities.

Regarding secondary service connection, at a December 1990 VA examination, the Veteran reported that his mashed toes caused no particular problems except tenderness in cold weather.  A February 1991 rating decision denied service connection for left foot mashed toes as there were no chronic residuals. The Veteran did not appeal the February 1991 decision. Accordingly, the Veteran is not service-connected for a mashed left foot disability, and the Veteran's claim for a left lower extremity disorder secondary to left foot mashed toes must be denied as any disability related to his left foot mashed toes are not service-connected.

Regarding direct service connection, in the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the record does not show any current medical treatment (either single treatment visits or ongoing treatment) or any complaints of any left lower extremity symptoms or disability, and other than a vague reference to a left leg disorder the Veteran has not provided any competent evidence of a diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Based on the foregoing, the criteria for service connection for a left leg disorder have not been met, and the claim is denied.


Kidney Disorder

The Veteran filed a service connection claim for a kidney disorder in September 2007, which was denied by a December 2008 rating decision.  In February 2009 and February 2010, he reported that his kidney disorder was due to excessive amounts of medications he takes for his mashed toes of the left foot.

STRs do not show any complaints, symptoms, treatment, or diagnoses for any kidney disorder.  He denied having any kidney disease in November 1961.  In addition, at his separation examination in January 1964, he had normal physical examination.

Regarding secondary service connection, the Veteran is not service-connected for a disability related to his mashed left toes, thus his claim for a kidney disorder secondary to medications taken in connection with his left foot mashed toes must be denied.  Significantly, a treating physician noted in April 2001 that his renal insufficiency was likely secondary to his long-standing, poorly controlled hypertension.  However, in February 1991 February 2006, December 2008, and December 2011 rating decisions, service connection was denied for hypertension, and thus service connection for a kidney disorder as secondary to hypertension is similarly denied.

Regarding direct service connection, the Veteran's medical records likewise do not document any complaints, treatment, or diagnosis for any kidney disorder until 2001, almost 40 years after his time in military service, and it is not shown that he even received any treatment prior to that diagnosis for symptoms which were later diagnosed as a kidney disorder.  Moreover, the Veteran himself has not related his kidney disorder to events during his active service, and his claims file is devoid of any statement from a medical professional even suggesting that his kidney disorder may be related to his military service.  As noted above, a treating physician noted in April 2001 that his renal insufficiency was likely secondary to his long-standing, poorly controlled hypertension, which is not service-connected.

Based on the foregoing, the criteria for service connection for a kidney disorder have not been met, and the claim is denied.


ORDER

Service connection for nose blockage is denied.

Service connection for a left lower extremity disorder is denied.

Service connection for a kidney disorder is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


